PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,201
Filing Date: 2 Apr 2019
Appellant(s): TELEFONAKTIEBOLAGET LM ERICSSON (PUBL)



__________________
Marc Macenko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022 with the section 
(3) SUMMARY OF CLAIMED SUBJECT MATTER filed on 7/13/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. US 2018/0175975, of record, in view of Sarkar US 2009/0279460, of record.
Claims 1 and 6:
	Um et al. discloses an apparatus configured to adapt a random backoff contention window size comprising a processing circuitry, a memory and a transceiver circuitry and a method performed by a first communication device (base station) for adapting a random backoff contention window size, comprising:
adapting the random backoff contention window size (CW) based on the received plurality of HARQ feedback values (HARQ responses; Um et al.; [0021]-[0023]), where a single adaptation is based on the received plurality of HARQ feedback values (Um et al.; [0019]-[0027]).
Furthermore, while Um et al. discloses transmitting a plurality of transmissions to at least one second communication device (PDSCH transmissions; Um et al.; [0019]-[0027]), Um et al. fails to teach transmitting the plurality of transmissions in a single subframe. Furthermore, while Um et al. discloses receiving from the at least one second communication device, a plurality of Hybrid Automatic Repeat reQuest, HARQ, feedback values corresponding to the plurality of transmissions (HARQ responses; Um et al.; [0021]-[0023]), Um et al. fails to teach feedback values corresponding to the plurality of transmissions transmitted in the single subframe.
However, Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.
Claim 13:
Um et al. discloses an apparatus, comprising: processing circuitry, memory and transceiver circuitry collectively configured to: perform a listen-before-talk (LBT) procedure with respect to a channel in unlicensed spectrum using a random backoff contention window size (Um et al.; [0005]); and 
adapt the random backoff contention window size (CW) based on the plurality of HARQ feedback values (HARQ responses; Um et al.; [0021]-[0023]), where a single adaptation is based on the received plurality of HARQ feedback values (Um et al.; [0019]-[0027]).
Furthermore, while Um et al. discloses to transmit a downlink burst (PDSCH) on the channel as a consequence of the LBT procedure (Um et al.; [0005]; [0019]-[0027]), Um et al. fails to teach transmitting in a single subframe. Furthermore, while Um et al. discloses to receive a plurality of Hybrid Automatic Repeat reQuest, HARQ, feedback values for the downlink burst (Um et al.; [0019]-[0027]), Um et al. fails to teach the downlink burst transmitted in a single subframe.
However, Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.
Claims 2 and 9:
Um et al. discloses the transmitting is performed as a consequence of a successful Listen-Before-Talk, LBT, procedure (Um et al.; [0005]).
Claim 7:
Um et al. discloses the apparatus is configured to adapt the random backoff contention window size in a license assisted access, LAA, system comprising a primary cell and at least one secondary cell (Um et al.; [0001]; [0109]).
Claims 3 and 8:
Um et al. discloses adapting the random backoff contention window size, denoted here as CW, is performed according to the following: CW is a function of the HARQ feedback values of an ordered list of past HARQ values according to: CW = f(HARQ1, HARQ2, ..., HARQk), where k is the number of a last HARQ feedback value in the list (Um et al.; [0021]-[0027]).
Claims 4 and 14:
Um et al. discloses adapting the random backoff contention window size comprises increasing the random backoff contention window size as a consequence of determining that a proportion of HARQ NACKs among the received plurality of HARQ feedback values is greater than or equal to a predetermined threshold (Um et al.; [0021]-[0027]).
Claim 15:
Um et al. discloses at least one HARQ feedback value for a starting subframe of a most recent transmission on a carrier for which at least some HARQ-ACK feedback is expected to be available (Um et al.; [0021]-[0027]).
Claim 16:
Um et al. discloses the starting subframe of the most recent transmission is a starting subframe of the downlink burst (Um et al.; [0021]-[0027]).
Claim 17:
Um et al. discloses at least one HARQ feedback value for a subframe subsequent to the starting subframe (Um et al.; [0021]-[0027]).
Claim 18:
Um et al. discloses adapting the random backoff contention window size comprises adapting the random backoff contention window size based on the received multiple HARQ feedback values if a fraction of the received multiple HARQ feedback values that are NACKs exceeds a certain threshold (Um et al.; [0021]-[0027]).
(2) Response to Argument
Appellant’s arguments are considered, but they are not persuasive for the following reasons:
	Examiner respectfully disagrees with Appellant’s argument that “the Patent Office has not shown where the prior art discloses or suggests “adapting the random backoff contention window size based on the received plurality of HARQ feedback values, where a single adaptation is based on the received plurality of HARQ feedback values” because the final Office action explained where the prior art discloses or suggests “adapting the random backoff contention window size based on the received plurality of HARQ feedback values, where a single adaptation is based on the received plurality of HARQ feedback values”  (See grounds of rejections above particularly Um et al. [0019]-[0027].     
With respect to the above claim language, Appellant further disagrees, without specificity, that “this teaches the claimed features. Failure to show these features is clear error that should be reversed.”  Appellant does not further explain this argument, but argues that “Um teaches making an adaptation based on a NACK ratio of several HARQ responses.  However, these HARQ responses are from a plurality of subframes instead of from a single subframe.”  However, the Examiner does not rely on Um et al. for this disputed claim limitation, but rather cites to Sarkar and finds that Sarkar discloses transmitting the plurality of transmissions in a single subframe.  Sarkar also discloses feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).   Appellant individually addresses claim limitations as missing a feature without regard to the Examiner's finding that the feature is taught in Sarkar. See In re Keller, 642 F.2d 413,426 (CCPA 1981) ("[O]ne cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.").   Further, Appellant’s arguments do not address the Examiner's finding that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.    In arguing the references individually, Appellant fails to address the Examiner's actual rejections to establish an insufficiency in the combined teachings of the references. 
	In the further argument, Appellant regards the rejection of Um in view of Sarkar as a “new rejection.”   Appellant does not further explain this argument also. It is unclear why the rejection is regarded as “new”, where the claims were previously twice rejected over the same combination of references (see non-final rejection mailed on 5/19/2021 and a final rejection mailed on 8/30/2021).  Appellant argues that “this new rejection in a Final Office Action is clear error and should be reversed. However, Sarkar also fails to teach at least “adapting the random backoff contention window size based on the received plurality of HARQ feedback values, where a single adaptation is based on the received plurality of HARQ feedback values.”   Examiner respectfully disagrees with this argument because Appellant individually addresses claim limitations as missing a feature without regard to the Examiner's finding that the feature is taught in Um. In arguing the references individually, Appellant fails to address the Examiner's actual rejections.   The rejection does not rely on Sarkar for this claim element but relies on Um instead.    Further, Appellant states that “there is no teaching in Sarkar about how a random backoff contention window size is adapted. Further, there is no teaching of any use of this HARQ feedback to make any adjustments to any values.”    Examiner respectfully disagrees with this argument for the similar reasons. The rejection relied on Um for this claim element.  In arguing the references individually, Appellant fails to address the Examiner's actual rejections. 
	Further, Appellant argues that “In response to a previous presentation of this deficiency, the Patent Office stated that “Um et al. discloses how a random backoff contention window size is adapted,” without explanation.” The proposed combination of these disparate teachings would not result in the claimed features. If the Patent Office has a new rejection based on some combination, Appellant respectfully requests that new rejection be made in a new Office Action.”  Examiner respectfully disagrees with the above argument because the sufficient explanations were provided in the non-final and final Office actions.    The Examiner finds that Um et al. discloses adapting the random backoff contention window size (CW) based on the received plurality of HARQ feedback values (HARQ responses; Um et al.; [0021]-[0023]), where a single adaptation is based on the received plurality of HARQ feedback values (Um et al.; [0019]-[0027]).    Furthermore, the Office action explains that while Um et al. discloses transmitting a plurality of transmissions to at least one second communication device (PDSCH transmissions; Um et al.; [0019]-[0027]), Um et al. fails to teach transmitting the plurality of transmissions in a single subframe. Furthermore, while Um et al. discloses receiving from the at least one second communication device, a plurality of Hybrid Automatic Repeat reQuest, HARQ, feedback values corresponding to the plurality of transmissions (HARQ responses; Um et al.; [0021]-[0023]), Um et al. fails to teach feedback values corresponding to the plurality of transmissions transmitted in the single subframe. The Office action further explains that Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.
	Examiner respectfully disagrees with Appellant’s argument (claim 3) that “the only discussion of adjusting the size of the CW in this part of Um does not use an
ordered list. Instead, Um uses a NACK ratio where the HARQ feedback is merely counted and divided by the total number of feedbacks: “the size of the CW may be determined based on the NACK ratio which is a ratio of a sum of NACKs, discontinuous transmissions (DTXs), and ANYs” because the ordered list is disclosed in Um reference.   One of ordinary skill in the art would know that in order to produce a sum of finite elements, the elements would have to be present at the device as a group such that the device would know which elements to sum.  Also, Um illustrates NACK ratio equation on page 16 Equation 3.  The ordered list is in the nominator of the NACK ratio equation.  Um discloses “Here, when the PDSCH includes two codewords, the HARQ response may include HARQ responses for the two respective codewords; [0022].” It is clear that different HARQ response sequences will be produced at different times based on PDSCH transmissions at that time making the HARQ response sequences ordered in time. It is clear that the HARQ response sequences are in the form of a group (e.g. Um discloses a sum of NACKs; [0026] or Equation 3).  For that reason, Um’s HARQ response sequences ordered in time and arranged as a group are equivalent to claimed ordered list.  What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416                                                                                                                                                                                                        
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                          
                                                                                                                                                                                                  {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.